UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2744



JUAN TIMOTEO MONTES,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-435-707)


Submitted:   May 18, 1999                     Decided:   July 9, 1999


Before ERVIN and KING, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Laurence F. Johnson, Laura M. Dawkins, JOHNSON & YANG, P.C.,
Wheaton, Maryland, for Petitioner. David W. Ogden, Acting Assis-
tant Attorney General, Joan E. Smiley, Senior Litigation Counsel,
Russell J. E. Verby, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juan Timoteo-Montes petitions for review of a final order of

the Board of Immigration Appeals (Board) denying his application

for asylum and withholding of deportation.    Montes first contends

that the Immigration Judge’s (IJ) adverse credibility finding that

was adopted by the Board is not supported by substantial evidence.

After a thorough review of the record, we conclude that substantial

evidence supports the determination that Montes’ account of threats

and beating by the Shining Path lacks credibility and that he

therefore does not qualify for relief.   See 8 U.S.C. § 1105a(a)(4)

(1994).*

     Montes next maintains that the Board’s application of a new

standard to assess the IJ’s credibility finding and its ultimate

acceptance of the IJ’s adverse credibility determination deprived

him of meaningful appellate de novo review. We reject this conten-

tion because the Board properly fulfilled its obligation to conduct

a thorough and independent review of the record and accurately as-

sessed the IJ’s credibility findings.    See Matter of A.S., Interim

Decision 3336 (BIA 1998). We accordingly affirm the Board’s order.

We dispense with oral argument because the facts and legal conten-


     *
       We note that 8 U.S.C. § 1105a(a)(4) was repealed by the
Illegal Immigration Reform Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-128, 110 Stat. 3009, effective April 1,
1997. Because this case was in transition at the time the IIRIRA
was passed, 8 U.S.C. § 1105a(a)(4) is still applicable under the
terms of the transitional rules contained in § 309(c) of the
IIRIRA.

                                2
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                        AFFIRMED




                                3